DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Edelstein on 06/29/2022.
The application has been amended as follows: 
1.	(Currently Amended) A roll for an agricultural baler, comprising:
	an interior tube; and
	an exterior tube surrounding and connected to the interior tube, the exterior tube comprising an exterior surface and a plurality of loops extending from the exterior surface of the exterior tube, wherein the interior tube defines a length and comprises a pair of ends and the exterior tube is connected to the interior tube by a plurality of welds, wherein none of the welds are distanced by more than 5% of the length from one of the ends of the interior tube.
2.	(Original) The roll of claim 1, wherein the interior tube and the exterior tube each define a length of at least 5 feet.
3.	(Original) The roll of claim 2, wherein the interior tube defines an outer diameter that is no more than 4.5 inches.
4	(Canceled)
5.	(Currently Amended) The roll of claim 1, wherein the exterior tube is additionally connected to the interior tube by an adhesive.
6.	(Original) The roll of claim 1, wherein the exterior tube has a thickness of up to 0.375 inches.
7.	(Original) The roll of claim 1, wherein the loops are welded to the exterior tube.
8.	(Currently Amended) The roll of claim 7, wherein the interior tube is also press fit to the exterior tube.
9.	(Currently Amended) A roll for an agricultural baler, comprising:
	a tube comprising an exterior surface;
	a first sheet of at least partially formed loops that surrounds the exterior surface; and
	a second sheet of at least partially formed loops that surrounds the exterior surface and is connected to the first sheet to form a plurality of loops that surround the exterior surface, wherein the tube defines a length and comprises a pair of ends, the first sheet and the second sheet each being connected to the tube by a plurality of welds, wherein none of the welds are distanced by more than 5% of the length from one of the ends of the tube.
10.	(Original) The roll of claim 9, wherein the tube defines a length of at least 5 feet.
11.	(Original) The roll of claim 10, wherein the tube defines an outer diameter that is no more than 4.5 inches.
12.	(Canceled)  
13.	(Canceled)
14. 	(Original) The roll of claim 9, wherein the first sheet defines a semi-cylindrical shape and the second sheet defines a semi-cylindrical shape, the first sheet and the second sheet connecting together to form a cylindrical shape that surrounds the exterior surface.
15.	(Original) The roll of claim 9, wherein the first sheet is connected to the second sheet by an adhesive.
16.	(Currently Amended) A roll for an agricultural baler, comprising:
	an interior tube comprising an exterior surface; and
	an exterior tube surrounding and connected to the exterior surface, the exterior roll comprising a spine and a plurality of loops connected to the spine and wrapping around the exterior surface of the interior roll, wherein the exterior tube comprises a pair of welding rings that are each connected to the spine and welded adjacent to a respective end of the interior tube.
17.	(Original) The roll of claim 16, wherein the interior tube and the exterior tube each define a length of at least 5 feet.
18.	(Original) The roll of claim 17, wherein the interior tube defines an outer diameter that is no more than 4.5 inches.
19.	(Canceled)
20.	(Original) The roll of claim 16, wherein each of the loops comprises a first end connected to the spine and a second end that is connected to the spine and longitudinally offset from the first end.
21.	(New) The roll of claim 9, wherein the first sheet and the second sheet are welded to one another.
22.	(New) The roll of claim 16, wherein the welding rings are welded across their entirety to the interior tube.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  US 5,181,461 to Viaud is the closest prior art of record.  Viaud discloses a baler roller that includes an interior tube (18); and an exterior tube (40,36) surrounding and connected to the interior tube, the exterior tube comprising an exterior surface and a plurality of loops extending from the exterior surface of the exterior tube (the ridges 36 provide the loops).  While Viaud discloses a portion of the limitations recited in independent claims Viaud fails to disclose that the interior tube is connected to the exterior tube via a weld rings and/or plurality of welds located at the end of the interior tube. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726